IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-004-CV



LEON DANCY BROWN, JR.; AURELIA C. BROWN; MARY ALLEY BROWN ROSS;
WILLIAM A. BROWN; ANN BROWN; WILLIAM A. BROWN, INDEPENDENT
EXECUTOR AND TRUSTEE OF THE ESTATE OF OLIVIA BROWN MORRISON,
DECEASED; AND WILLIAM A. BROWN, JR.,

	APPELLANTS

vs.



MARY ANN KERR BRIGGS; LARRY B. BRIGGS; LIZABETH KERR DUSON;
CAROLYN I. KERR PERKINSON; AND DOYLE PERKINSON,

	APPELLEES

 


FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 13,769, HONORABLE DAN R. BECK, JUDGE PRESIDING

 



PER CURIAM
	The parties have filed a joint motion to reverse the judgment and dismiss this cause. 
The motion is granted.  Tex. R. App. P. 59(a).
	The cause is dismissed and the trial court's judgment is set aside.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Judgment Set Aside and Cause Dismissed on Joint Motion
Filed:  June 29, 1994
Do Not Publish